DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 06/12/2019 is entered and acknowledged by the Examiner. Claims 1, 6, 7, 11, 13, and 14 have been amended. Claims 1-14 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/KR2018/009896 (filed on 08/28/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 08/31/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/12/2019 and 10/16/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/12/2019 have been considered.  
Examiner’s Statement of Reason for Allowance
Claims 1-14 are allowed over the prior art of record. 
the claims, filed on 06/12/2019, have been carefully reviewed and searched. The closest new prior art found are to KR 20160001122 A (hereinafter Won) and US 2006/0228550 A1 (hereinafter Ou). 
	Won teach a method for producing a styrene-based hollow bead (a hollow structure) by reacting a monomer mixture (See Abstract, [0010]) comprises of aromatic vinyl-based monomer including styrene monomer (See [0030]), an unsaturated nitrile-based monomer, a dispersant, and an initiator including 4,4-azobis(4-cyanovaleric acid) (See [0037]). 
	Ou discloses a method for synthesizing polymeric microspheres having plural functional groups on the surface for depositing metal particles thereon through redox wherein the metal particles can be distributed on the surface of the polymeric microspheres homogeneously (See Abstract).
	Won and Ou in combination at best disclose steps (S1) and (S2) of the claimed invention. However, Won and Qu alone or in combination failed to teach or render obvious a method of making a hollow structure comprising the steps of (S3) coating the metal-introduced polystyrene with a carbon-based polymer; (S4) performing a first heat treatment on the metal-introduced polystyrene coated with carbon-based polymer, to remove the polystyrene; and (S5) performing a second heat treatment on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761